Citation Nr: 1821500	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for hepatitis C residuals.

2. Entitlement to service connection for a thoracolumbar spine disorder.

3. Entitlement to service connection for migraine headaches, to include as secondary to a thoracolumbar spine disorder.

4. Entitlement to service connection for a left knee disorder, to include as secondary to a thoracolumbar spine disorder.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1972, with service in Vietnam from November 1970 to September 1971. He served in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) following a September 2013 rating decision issued by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA) and a December 2015 Board remand. Jurisdiction of the matter has since been transferred to the RO in Salt Lake City, Utah.

The Veteran appeared and testified at a video conference Board hearing before the undersigned Veterans Law Judge in August 2014. A transcript of that hearing has been associated with the claims file.

The 2015 Board remand also remanded the issue of entitlement to service connection for a psychiatric disorder.  A January 2017 rating decision granted service connection for PTSD.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim and that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Remand is required for a new VA examination. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl, 21 Vet. App. at 120, 123-24. A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

On remand, a September 2016 DBQ was completed for Hepatitis C, Back (Thoracolumbar Spine), Headaches (Including Migraine Headaches), and Knee and Lower Leg Conditions.

Hepatitis C

As to Hepatitis C and any residuals thereof, the Veteran asserts that he contracted the condition in service. The Veteran testified at an August 2014 Board hearing that he was given shots in basic training with jet guns. The Veteran relied on a June 2004 VA Compensation and Pension Service memorandum which, in part, stated that despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible and that any determination of service connection must consider and contain a full discussion of all modes of transmission and a rationale as to why the examiner believed the air gun was the source of a Veteran's Hepatitis C. The Veteran also testified at the August 2014 Board hearing that he might have contracted Hepatitis C due to an accident in Germany where he cut part of his finger off, and that he received a shot at the end of his finger during the treatment process. 

In the September 2016 DBQ, the examiner acknowledged that the Veteran was diagnosed with Hepatitis C in 1972. The examiner further noted that the Veteran received Harvoni treatment in 2015 for Hepatitis C and that following treatment, the Veteran did not have detectable levels of the Hepatitis C virus. Further, the examiner noted that the Veteran had remained asymptomatic since he was diagnosed. The examiner observed that Veteran received the airgun vaccination more than the anticipated six month latency period for development of symptomatic Hepatitis C, and the Veteran had a history of intravenous [IV] use of amphetamines for four months prior to onset of symptoms. Despite the adequate opinion in general, the examiner did not address the incident in Germany. Thus remand is required for an addendum opinion.

Thoracolumbar Spine 

As to a thoracolumbar spine disorder, the Veteran asserts that the condition had its onset in service. The Veteran's service treatment records show that July 1971, July 1972, and September 1972, the Veteran had complained of low back pain. At the August 2014 Board hearing, the Veteran testified that his back always hurts and that he had back pain prior to the ATV accident in 2000, which he believed aggravated his back injury from service.

In the September 2016 DBQ, the examiner acknowledged that the Veteran's STR showed that he was treated for a back condition in July 1971. However, the examiner concluded that because there was no evidence of a back condition during or within one year after service, and that there was no account of a back condition until the ATV accident in 2000, it was less likely than not that the Veteran's back condition was incurred in or caused by an in service event or injury. The examiner did not address the Veteran's lay statements of back pain since service.


Headaches

As for headaches, the Veteran reported that he has had headaches since service. At the August 2014 Board hearing, the Veteran testified that he began to get headaches while he was in Vietnam. He attributed the onset of the headaches to either stress and/or to his back injury. He further testified that he continued to have headaches and that they occurred about four or five days out of the week. The Veteran's STR documents the Veteran's complaints of headaches in February 1970 and July 1972. 

In the September 2016 DBQ, the examiner noted that the Veteran had been diagnosed with migraine including migraine variants. The examiner provided a negative nexus regarding headaches and service with supporting rationale.  However, the examiner stated that there was not sufficient objective evidence to show a connection between headaches and the back condition.  As the back disorder is being remanded, another opinion in this regard should also be obtained.  

Left Knee

As for a left knee disorder, the Veteran reported that he hurt it during service, or in the alternative, that it is secondary to a thoracolumbar spine disorder. The Veteran testified at the August 2014 Board hearing that he fell and hurt his knee one time in service. He further testified that it gets sore, and while it does not hurt all the time, it does flare up from time to time. The Veteran's STR show that the Veteran complained about pain in his left knee in January 1970. 

In the September 2016 DBQ, the examiner noted that the Veteran did not have a current diagnosis associated with a left knee disorder. The examiner documented that the Veteran denied having a knee condition at the time. The examiner thus opined that it was less likely than not that a left knee condition was incurred in or caused by active service or was secondary to the Veteran's service-connected condition.  However, an August 2013 DBQ provided a diagnosis of left knee degenerative arthritis and an August 2013 X-ray report documented left knee degenerative arthritis or pseudo gout without fracture or joint effusion. The September 2016 examiner did not address these prior diagnoses of record and did not provide sufficient reasons and bases for the opinion rendered; therefore a new examination is necessary to address these deficiencies and inconsistencies.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.


3. After any additional records are associated with the claims file, obtain an addendum opinion regarding the nature and etiology of any residuals of Hepatitis C. The entire claims file must be made available to and be reviewed by the examiner. If an examination is deemed warranted, one must be provided. An explanation for all opinions expressed must be provided. 

The examiner must opine whether the residuals of Hepatitis C at least as likely as not (50 percent or greater probability) had onset in, or are otherwise related to active service.

The examiner must address the following: 1) the June 2004 VA Compensation and Pension Service memorandum noting that it is biologically plausible to transmit HCV with air gun injectors; 2) the Veteran's testimony at the August 2014 Board hearing and other lay statements of record; and 3) the 2016 VA examination report.

4. After any additional records are associated with the claims file, obtain an addendum opinion regarding the nature and etiology of any thoracolumbar disorder. The entire claims file must be made available to and be reviewed by the examiner. If an examination is deemed warranted, one must be provided. An explanation for all opinions expressed must be provided.

The examiner should opine as to whether each diagnosed thoracolumbar disorder was at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to, the Veteran's active service.

The examiner must address the Veteran's lay statements regarding back symptoms after service discharge, the 2013 VA examination report, and the2016 VA examination report.

5. After any additional records are associated with the claims file, obtain an addendum opinion regarding the nature and etiology of any headaches, to include as secondary to a thoracolumbar disorder. The entire claims file must be made available to and be reviewed by the examiner. An examination shall be conducted if deemed necessary. An explanation for all opinions expressed must be provided. 

(a) The examiner must opine as to whether the Veteran's diagnosed headache disorder at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to, active service.

(b) The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed headache disorder is caused by a thoracolumbar disorder.

(c) The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed headache disorder is aggravated by a thoracolumbar disorder.

The examiner must consider the Veteran's lay statements of continuous headaches since service, the August 2013 VA examination report, and the September 2016 VA examination report.

6. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any left knee disorder, to include as secondary to a thoracolumbar disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

(a) The examiner must determine and identify any diagnosis of a left knee disorder. If there is no diagnosis of a left knee disorder, the examiner must address: 1) the August 2013 X-ray findings of left knee degenerative arthritis or pseudo gout without a fracture or joint effusion; and 2) a diagnosis of left knee degenerative arthritis in the August 2013 DBQ.

(b) The examiner must opine as to whether each diagnosed left knee disorder was at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to, the Veteran's active service.

(c) The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that each left knee disorder was caused by a thoracolumbar disorder.

(d) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that each left knee disorder was aggravated by a thoracolumbar disorder.
 
7. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271   (1998).

9. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




